  Case 21-03981        Doc 73    Filed 06/23/21 Entered 06/23/21 19:13:51          Desc Main
                                   Document     Page 1 of 6



                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

In re:                                           )   Chapter 11
                                                 )   Case No. 21-03981
OER SERVICES LLC,                                )   Honorable Janet S. Baer
                                                 )
                                  Debtor.        )   Hearing Date: June 30, 2021
                                                 )   Hearing Time: 1:30 p.m. via Zoom

                                    NOTICE OF MOTION

         PLEASE TAKE NOTICE that the above-captioned Debtor, OER Services, LLC, shall
appear on June 30, 2021 at 1:30 p.m., or as soon thereafter as counsel may be heard, before the
Honorable Janet S. Baer, Bankruptcy Judge, or in her absence, before such other Judge who may
be sitting in her place and stead, and shall then and there present the MOTION FOR ENTRY OF
ORDER: (I) APPROVING PROCEDURES FOR SOLICITING, RECEIVING AND
TABULATING VOTES ON THE DEBTOR’S PLAN; (II) APPROVING THE MANNER
AND FORMS OF NOTICE RELATED TO PLAN CONFIRMATION; AND (III)
SCHEDULING THE CONFIRMATION HEARING, a copy of which is attached and herewith
served upon you, and at which time and place you may appear if you so desire.

        PLEASE TAKE FURTHER NOTICE THAT the hearing will be conducted remotely
and parties may not appear in person at the courthouse in Chicago. To join the hearing via Zoom,
please refer to the following instructions:

                      Website: https://www.zoomgov.com/join
                       o Meeting ID: 160 731 2971
                       o Passcode: 587656

                      To join by phone, call either of these numbers: (669) 254-5252 or
                       (646) 828-7666.

Date: June 23, 2021                                  OER Services, LLC

                                                     By: /s/ Steve Jakubowski
                                                         One of Its Attorneys

                                                     Steve Jakubowski (IL ARDC 6191960)
                                                     Robbins, Salomon & Patt, Ltd.
                                                     180 N. LaSalle, # 3300
                                                     Chicago, IL 60601
                                                     Phone: (312) 456-0191
                                                     sjakubowski@rsplaw.com
  Case 21-03981         Doc 73    Filed 06/23/21 Entered 06/23/21 19:13:51            Desc Main
                                    Document     Page 2 of 6



                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 In re:                                            )   Chapter 11
                                                   )   Case No. 21-03981
 OER SERVICES LLC,                                 )   Honorable Janet S. Baer
                                                   )
                                   Debtor.         )   Hearing Date: June 30, 2021
                                                   )   Hearing Time: 1:30 p.m. via Zoom

       MOTION FOR ENTRY OF ORDER: (I) APPROVING PROCEDURES FOR
 SOLICITING, RECEIVING AND TABULATING VOTES ON THE DEBTOR’S PLAN;
  (II) APPROVING THE MANNER AND FORMS OF NOTICE RELATED TO PLAN
   CONFIRMATION; AND (III) SCHEDULING THE CONFIRMATION HEARING

          OER Services, LLC, debtor and debtor in possession herein (“Debtor”), by and through its

undersigned counsel, seeks entry of an order (the “Confirmation Procedures Order”) pursuant to

sections 105(a), 1190, and 1191 of title 11 of the United States Code (the “Bankruptcy Code”) and

Rules 2002, 3017, 3018 and 3020 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy

Rules”): (i) approving procedures for soliciting, receiving and tabulating votes on the Debtor’s

chapter 11 plan of reorganization that will be filed by the Debtor on June 24, 2021 (the “Plan”);

(ii) approving the manner and forms of notice and other documents related to Plan confirmation;

and (iii) scheduling the confirmation hearing and related deadlines in respect of the Plan, including

the deadline for filing objections to the Plan. In support of this Motion, the Debtor respectfully

states as follows:

                                          BACKGROUND

          1.     On March 26, 2021 (the “Petition Date”), the Debtor filed in this Court a voluntary

petition under chapter 11 of the Bankruptcy, thereby commencing this case. The Debtor continues

to manage and operate its businesses as debtor-in-possession pursuant to sections 1107 and 1108

of the Bankruptcy Code.



                                                  1
    Case 21-03981     Doc 73     Filed 06/23/21 Entered 06/23/21 19:13:51             Desc Main
                                   Document     Page 3 of 6



        2.     The Debtor is a debtor, as defined in 11 U.S.C. § 1182(1), that has elected to

proceed under subchapter V of Chapter 11 because it has in the aggregate, as of the Petition Date,

liquidated, non-contingent debt in an amount less than $7.5 million.

        3.     No creditors’ committee, chapter 11 trustee, or examiner has been appointed in this

case. Pursuant to Bankruptcy Code section 1183, Neema Varghese has been appointed the

Subchapter V trustee (the “Subchapter V Trustee”) in this case.

        4.     The Debtor will be filing its Plan with the Court on June 24, 2021. Since the Debtor

is a subchapter V small business debtor, no disclosure statement is required. This motion seeks

approval of various confirmation-related actions proposed to be taken by the Debtor and its counsel

in advance of the Confirmation Hearing relating to notice, solicitation, and vote tabulation.

                                      RELIEF REQUESTED

        5.     Solicitation Package for Creditors Entitled to Vote on the Plan: In connection with

the solicitation of votes on the Plan from secured and unsecured creditors, the Debtor proposes to

serve on them a “Solicitation Package” consisting of: (i) the Plan; (ii) a notice of the scheduled

Confirmation Hearing and corresponding deadlines for voting on and filing objections to the Plan

(the “Confirmation Hearing Notice”)1; and (iii) the applicable ballot for creditors entitled to vote

on the Plan. Through this motion, the Debtor seeks the Court’s authorization to serve the proposed

Solicitation Package on creditors entitled to vote on the Plan.

        6.     Counterparty Notice Package for Parties to Executory Contracts: The Debtor

proposes to also serve the following “Counterparty Notice Package” on the non-debtor

counterparties to executory contracts listed on Exhibit D to the Plan: (i) the Plan; (ii) the




1
      Since the Plan has not been finalized, the forms of ballots and notice have not been finalized.
      These forms will be filed with the Court on June 28, 2021.
                                                  2
  Case 21-03981       Doc 73       Filed 06/23/21 Entered 06/23/21 19:13:51          Desc Main
                                     Document     Page 4 of 6



Confirmation Hearing Notice; (iii) a separate “Counterparty Notice” that identifies the cure

amount for contracts to be assumed by the Debtor under the Plan. Through this motion, the Debtor

seeks the Court’s authorization to serve the Counterparty Notice Package on the counterparties

listed on Exhibit D to the Plan.

       7.      Additional Notices: The Debtor further proposes that persons or entities listed on

the Debtor’s filed matrix that will not be receiving either the Solicitation Package or the

Counterparty Notice Package be mailed the Confirmation Hearing Notice. Through this motion,

the Debtor seeks authorization to limit additional notice of the Confirmation Hearing to service of

the Confirmation Hearing Notice on those persons or entities listed on the Debtor’s filed matrix

that will not be receiving either the Solicitation Package or the Counterparty Notice Package.

       8.      Ballot Agent: The Debtor additionally requests that the order approving this motion

provide that all ballots shall be filed with the Court by not later than August 2, 2021 and that the

Debtor’s counsel shall serve as ballot tabulator and reporter and shall file a ballot report (the

“Ballot Report”) with the Court on August 9, 2021.

       9.      Request for Confirmation Hearing Date and Related Deadlines: Finally, the Debtor

requests approval of the following scheduling deadlines in connection with Plan confirmation:

           Confirmation Hearing Date: August 14, 2021, 1:30 P.M..

           Deadline to Serve Notices Solicitation/Counterparty Notice Packages: July 2, 2021

           Balloting Deadline: August 2, 2021.

           Ballot Report Due: August 9, 2021.

           Confirmation Objections / Declarations in Support Due: July 30, 2021.

           Confirmation Brief / Declarations in Support Due: August 8, 2021.




                                                  3
Case 21-03981          Doc 73   Filed 06/23/21 Entered 06/23/21 19:13:51            Desc Main
                                  Document     Page 5 of 6



                                        CONCLUSION

      WHEREFORE, the Debtor respectfully requests that the Court enter an order (a) approving

the proposed solicitation and balloting procedures, including the proposed Confirmation Hearing

Notice and ballots substantially in the form to be filed as a supplement to this motion on June 28,

2021, (b) scheduling a hearing to consider confirmation of the Plan, (c) setting a scheduling order

consistent with Paragraph 8 hereof, and (d) granting such other and further relief as the Court

deems fair and just.

Dated: June 23, 2021                                Respectfully submitted,

                                                    OER Services, LLC

                                                    By: /s/ Steve Jakubowski
                                                         One of Its Attorneys

                                                    Steve Jakubowski (IL ARDC 6191960)
                                                    Robbins, Salomon & Patt, Ltd.
                                                    180 N. LaSalle St., Ste. 3300
                                                    Chicago, IL 60601
                                                    Phone: (312) 456-0191
                                                    sjakubowski@rsplaw.com

                                                    Counsel to Debtor and Debtor in Possession




                                                4
  Case 21-03981      Doc 73     Filed 06/23/21 Entered 06/23/21 19:13:51            Desc Main
                                  Document     Page 6 of 6



                                CERTIFICATE OF SERVICE
       I, Steve Jakubowski, counsel for OER Services, LLC, hereby certifies that a copy of the
MOTION FOR ENTRY OF ORDER: (I) APPROVING PROCEDURES FOR
SOLICITING, RECEIVING AND TABULATING VOTES ON THE DEBTOR’S PLAN;
(II) APPROVING THE MANNER AND FORMS OF NOTICE RELATED TO PLAN
CONFIRMATION; AND (III) SCHEDULING THE CONFIRMATION HEARING was
served via email on June 23, 2021 on the parties in interest listed below via the Court’s CM/ECF
noticing system:

Kim M. Casey on behalf of Creditor H&E Equipment Services, Inc.
kcasey@hkrockford.com

Monette W Cope on behalf of Creditor Beacon Funding
ecfnil@weltman.com

Steve Jakubowski on behalf of Debtor 1 OER Services, LLC
sjakubowski@rsplaw.com

Cari A Kauffman on behalf of Creditor AMERICREDIT FINANCIAL SERVICES, INC. d/b/a
GM Financial
ckauffman@sormanfrankel.com, dfrankel@sormanfrankel.com

Patrick S Layng
USTPRegion11.ES.ECF@usdoj.gov

Cecilio I Porras on behalf of Creditor U.S. Bank N.A. d/b/a U.S. Bank Equipment Finance
cporras@askounisdarcy.com, hperez@askounisdarcy.com

Eric S Silvestri on behalf of Creditor CIBC Bank USA
silvest@chapman.com

Charles S. Stahl, Jr. on behalf of Creditor Toyota Industries Commercial Finance, Inc.
cstahl@smbtrials.com

Neema T Varghese
nvarghese@nvconsultingservices.com

Charles R Woolley on behalf of Creditor U.S. Bank N.A. d/b/a U.S. Bank Equipment Finance
rwoolley@askounisdarcy.com, zjohannsen@askounisdarcy.com


                                                             /s/ Steve Jakubowski
